DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-10, 13-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US Publication No. 2013/0017718).
Regarding claim 1, Lin discloses a storage device attachment and detachment structure comprising: 
a holding member (comprised of bottom plate 54 and base 56) configured to hold a storage device (board 50) with a storage medium (Figures 11-15 and Paragraph [0024], body of 50 being a memory device to be stored in a notebook computer); and
 a pressure member (engaging component 60) including a biasing portion (resilient component 62) that has an end portion connected to the holding member (Figures 2 and 11-15, 62 connected to base 56), the pressure member (60) being configured to contact the storage device (50) to press the storage device (50) in a biasing direction (clockwise direction) toward the holding member (54 and 56), the pressure member (60) being movable to a pressure release position (Figures 14-15, 60 rotated counter-clockwise direction) in which the pressure member (60) is separated from the storage device (50) in an opposite direction (counter-clockwise direction) of the biasing direction (clockwise direction) to release pressure relative to the storage device (Paragraph [0026], 50 being released from 60 by rotating handle 607).
Regarding claim 2, Lin discloses a storage device attachment and detachment structure according to claim 1, and further discloses wherein the pressure member (60) includes a contacting portion (Figure 2, left and right hook portions 605) that is configured to contact the storage device (Figures 11-15, 605s connecting to hook component 503 of 50 and to body of 50 - see Figure 13) to press the storage device (50) toward the holding member (54 and 56), and a torsion coil spring part (Figure 8 and Paragraph [0021], resilient component 62 being a torsion spring) that is configured to provide biasing force to bias the contacting portion (605) toward the holding member (54 and 56) (Figures 11-15, spring 62 biasing 605s in a clockwise direction toward 54 and 56).
Regarding claim 4, Lin disclose the storage device attachment and detachment structure according to claim 1, and further discloses wherein the holding member (comprised of bottom plate 54 and base 56) includes a restriction portion (base 56) that is configured to restrict movement of the biasing portion (62) in a release direction (counter-clockwise direction) for releasing the pressure relative to the storage device (50), the release direction (counter-clockwise direction) being the opposite direction of the biasing direction (clockwise direction) (see Figure 2).
Regarding claim 5, Lin discloses the storage device attachment and detachment structure according to claim 4, and further discloses wherein the pressure member (60) is movable in the release direction (counter-clockwise direction) while restriction by the restriction portion (56) relative to the biasing portion (62) being released by moving the biasing portion (62) in a restriction release direction (Figure 8, rightward direction; Figures 11-15, rearward transverse direction; where biasing force of 62 would be released by disconnecting 62 from pin portion 609 of 60) that is different from the biasing direction (clockwise direction) and the release direction (counter-clockwise direction).
Regarding claim 6, Lin discloses the storage device attachment and detachment structure according to claim 5, and further discloses wherein the holding member (comprised of 54 and 56) further includes an engagement portion (Figure 7, positioning slot 561) that engages with an end portion (pivoting portion 603) of the pressure member (60) such that the pressure member (60) is movable in the biasing direction (clockwise direction) and the release direction (counter-clockwise direction) (see Paragraph [0020]), and an engagement release restriction portion (top surface of 56) that is configured to restrict movement (through friction between top surface of 56 and 62) of the pressure member (60) in an engagement release direction (Figures 7, leftward direction; Figures 11-15, forward transverse direction) for releasing engagement of the pressure member (603 of 60) with the engagement portion (561).
Regarding claim 7, Lin discloses the storage device attachment and detachment structure according to claim 6, further comprising a first buffer member (resilient member 66) disposed between the holding member (54 and 56) and the storage device (50), the first buffer member (66) having a through hole (Figure 11, hole through middle of coil spring 66), 
the holding member (54 and 56) further having a shaft portion (58) that is inserted through the through hole of the first buffer member (Paragraph [0024], 58 sheathed through the center of 66) and a hole or cutout (Figure 11, cutout in cover of 50 accommodating 58/66) formed in a plate member (Figure 12, bottom plate of 50) to which the storage medium (body of 50) of the storage device (50) is attached, and 
the first buffer member (66) and the storage device (50) becoming removable from the shaft portion by the biasing portion (62) moving in the restriction release direction (counter-clockwise direction) and the pressure member (60) moving to the pressure release position (counter-clockwise direction) (see Paragraphs [0024]-[0026] and Figures 11-15).
Regarding claim 8, Lin discloses the storage device attachment and detachment structure according to claim 1, and further discloses wherein the pressure member (60) is configured to contact a plate member (hook component 503) to which the storage medium (body of 50) of the storage device (50) is attached to press the plate member (503) toward the holding member (54).
Regarding claim 9, Lin discloses the storage device attachment and detachment structure according to claim 1, and further discloses wherein the pressure member (60) is configured to contact a plate member (503) to which the storage medium (body of 50) of the storage device (50) is attached and the storage medium (Figure 13, 6051 of 60 contacting body of 50) of the storage device (50) to press the storage device (50) toward the holding member (54 and 56).
Regarding claim 10, Lin discloses the storage device attachment and detachment structure according to claim 1, further comprising a second buffer member (resilient member 66) disposed at a portion (inside portion) of the pressure member (60) that is configured to contact (see Figures 11-15) the storage device (50).
Regarding claim 13, Lin discloses the storage device attachment and detachment structure according to claim 2, and further discloses wherein the contacting portion includes a first contacting portion (left 605) and a second contacting portion (right 605) that contact the storage device (50) at different locations spaced apart from each other, respectively (see Figures 1 and 2).
Regarding claim 14, Lin discloses the storage device attachment and detachment structure according to claim 13, wherein the first contacting portion (left 605) is configured to contact a plate member (plate of hook component 503) to which the storage medium (body of 50) of the storage device (50) is attached, and the second contacting portion (right 605) is configured to contact (Figure 13, inclined surface 6051 of 605 contacted corner of body of 50) the storage medium (body of 50) of the storage device (50).
Regarding claim 15, Lin discloses a display device (Paragraph [0024], memory device 50 being stored in an electronic device such as a notebook computer) comprising: a display (Examiner taking Official Notice that a notebook computer comprises a display); an attachment section (section of notebook computer accommodating 50 depicted in Figures 11-15, including bottom plate 54, base 56, and plate upon which 50 rests - see Figure 12) to which a storage device (board 50) with a storage medium (Paragraph [0024], body of 50 comprising a memory device) is attachably and detachably attached (see Paragraph [0024]), the attachment section (accommodating section of computer) including a holding member (base 56) that is configured to hold (through engagement with engaging portion 60) the storage device (50) and a pressure member (engaging component 60) that includes a biasing portion (resilient component 62) that has an end portion connected to the holding member (Figures 11-15, 62 connected to base 56; see also Figure 2), the pressure member (60) being configured to contact (through hook portions 605) the storage device (50) to press the storage device (50) in a biasing direction (clockwise direction) toward the holding member (56), the pressure member (60) being movable to a pressure release position (counter-clockwise direction) in which the pressure member (60) is separated from the storage device (50) in an opposite direction (see Figures 14-15) of the biasing direction (clockwise direction) to release pressure relative to the storage device (50).
Regarding claim 16, Lin discloses the storage device attachment and detachment structure according to claim 1, and further discloses wherein the pressure member (60) is configured to release the pressure (by rotating 601 of 60 counter-clockwise) relative to the storage device (50) by being toollessly moved from a biasing position (see Figure 13) in which the pressure member (60) contacts the storage device (50) to the pressure release position (see Figures 14-15).
Regarding claim 17, Lin discloses the storage device attachment and detachment structure according to claim 4, and further discloses wherein the restriction portion (56) of the holding member (comprised of 54 and 56) has an end surface (top surface of 56) that contacts the biasing portion (62) to restrict the movement of the biasing portion (62) in the release direction (counter-clockwise direction) while the pressure member (60) contacts the storage device (50) (see Figures 2 and 11-15).
Regarding claim 18, Lin discloses the storage device attachment and detachment structure according to claim 6, and further discloses wherein the engagement portion (561) of the holding member (comprised of 54 and 56) has a through hole (Figure 7, 561 being a slot accommodating 603 and extending through base 56) into which the end portion (bottom portion of 601 of 60 including pivoting portion 603) of the pressure member (60) is inserted (Paragraph [0022] and Figure 7, where 603 engages slot 561).
Regarding claim 19, Lin discloses the storage device attachment and detachment structure according to claim 6, and further discloses wherein the engagement release restriction portion (top surface of 56) of the holding member (54 and 56) has an end face (top surface of 56 adjacent to and contacting 62) that contacts the biasing portion (62) to restrict the movement (through friction between 62 and top surface of 56) of the biasing portion (62) in the engagement release direction (Figures 7, leftward direction; Figures 11-15, forward transverse direction) while the pressure member (60) contacts the storage device (605s of 60 contacting 50).
Regarding claim 20, Lin discloses the storage device attachment and detachment structure according to claim 6, and further discloses wherein the engagement release direction (Figures 7, leftward direction; Figures 11-15, forward transverse direction) is an opposite direction of the restriction release direction (Figure 8, rightward direction; Figures 11-15, rearward transverse direction).
Alternatively, claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (US Publication No. 2014/0078665).
Regarding claim 1, Yu discloses a storage device attachment and detachment structure comprising: 
a holding member (bottom frame 21 of bracket 20) configured to hold a storage device (data storage device 10) with a storage medium (see Paragraph [0010]); and 
a pressure member (end installation portion 25) including a biasing portion (resilient portion 2535) that has an end portion connected to the holding member (ends of 2535 connected to bottom frame of 21 through pressing piece 2531), the pressure member (25) being configured to contact the storage device (pressing block 2537 of 25 contacting 10) to press the storage device (10) in a biasing direction (downward direction) toward the holding member (21), the pressure member (25) being movable to a pressure release position (see Figure 1) in which the pressure member (25) is separated from the storage device (10) in an opposite direction (upward direction) of the biasing direction (downward direction) to release pressure relative to the storage device (10).
Regarding claim 11, Yu discloses the storage device attachment and detachment structure according to claim 1, further comprising an additional pressure member (Figure 1, middle installation portion 25) including a biasing portion (resilient portion 2535 of middle 25) that has an end portion connected to the holding member (ends of 2535 on middle 25 connected to bottom frame of 21 through pressing piece 2531), the additional pressure member (middle 25) being configured to contact the storage device (10) to press the storage device (10) in the biasing direction (downward direction) toward the holding member (21).
Alternatively, claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US Publication No. 2009/0279242).
Regarding claim 1, Yang discloses a storage device attachment and detachment structure comprising: a holding member (bracket 10) configured to hold a storage device (hard disk 20) with a storage medium (see Paragraph [0004]); and a pressure member (clip 40) including a biasing portion (locking part 42) that has an end portion (pressing rod 426) connected to the holding member (Paragraph [0016] and Figures 3 and 4, 426 connected to channel 140 of 10), the pressure member (40) being configured to contact the storage device (20) to press the storage device (20) in a biasing direction (Paragraph [0007] and Figures 1-2, downward direction toward 10) toward the holding member (10), the pressure member (40) being movable to a pressure release position (upward direction) in which the pressure member (40) is separated from the storage device (after disengagement with engaging holes 22 and holes 1820) in an opposite direction of the biasing direction (toward 10) to release pressure relative to the storage device (10).
Regarding claim 12, Yang discloses the storage device attachment and detachment structure according to claim 1, and further discloses wherein the pressure member (40) is made of a metal wire (Paragraph [0007], “The clip is made of a resilient metal wire”) and is integrally formed as a one-piece, unitary member (see Figures 2-3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Publication No. 2013/0017718) in view of Chen (US Publication No. 2005/0263264).
Regarding claim 3, Lin discloses a storage device attachment and detachment structure according to claim 1, wherein the pressure member (60) includes a pair of contacting portions (65s) that are configured to contact the storage device (50) to press the storage device (50) toward the holding member (54), torsion coil spring parts (62) that are configured to provide biasing force to bias the pair of the contacting portions (65s), and a connecting portion (main body 601) that connects the pair of the contacting portions (605) relative to each other.
Yu does not disclose a pair of torsion coil spring parts. However, Chen teaches (in Figure 2) teaches a pressure member (operating body 14) including a pair of torsion spring parts (spring members 146; see also Paragraphs [0014]-[0018]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the biasing portion of the pressure member of Yu to include a pair of torsion coil spring parts as taught in Chen. Doing so would have provided the pressure member with an even rotational force as the user moves the pressure member to a release position by preventing the pressure member from experiencing a moment in a plane parallel to base 56. 
In the event Official Notice taken above in claim 15 is held to be inappropriate, claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Publication No. 2013/0017718) in view of Tanaka (US Publication No. 2009/0040699).
Regarding claim 15, Lin discloses a display device (Paragraph [0024], memory device 50 being stored in an electronic device such as a notebook computer) comprising: an attachment section (comprised of bottom plate 54 and base 56,, including plate upon which 50 rests - see Figure 12) to which a storage device (board 50) with a storage medium (Paragraph [0024], body of 50 comprising a memory device) is attachably and detachably attached (see Paragraph [0024]), the attachment section (54 and 56) including a holding member (base 56) that is configured to hold the storage device (50) and a pressure member (engaging component 60) that includes a biasing portion (resilient component 62) that has an end portion connected to the holding member (Figures 11-15, 62 connected to base 56; see also Figure 2), the pressure member (60) being configured to contact (through 605s) the storage device (50) to press the storage device (50) in a biasing direction (clockwise direction) toward the holding member (56), the pressure member (60) being movable to a pressure release position (counter-clockwise direction) in which the pressure member (60) is separated from the storage device (50) in an opposite direction (see Figures 14-15) of the biasing direction (clockwise direction) to release pressure relative to the storage device (50).
While Lin discloses that the memory device is stored in a notebook computer (see Paragraph [0024]), Lin does not explicitly disclose the display device having a display. However, Tanaka teaches a display device (Figure 1, notebook PC 1) comprising a display (display screen 21), and an attachment section (Figure 9, HDD housing section 10b) to which a storage device (HDD 40) with a storage medium (hard disk within HDD) is attachably and detachably attached (see Paragraph [0082]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the attachment section of Tanaka to include the holding member and pressure member of Lin. Doing so would have provided a tool-less attachment mechanism that would allow a user to easily and quickly replace the storage module of the notebook computer (see Paragraphs [0004] and [0024] in Tanaka). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (US Publication No. 2007/0105419), Yahiro (US Patent No. 7470136), Bondurant (US Publication No. 2013/0201626), Chen (US Patent No. 7134896), Chen (US Patent No. 7241159), Lin (US Patent No. 9552024), Chen (US Patent No. 9823713), Johnson (US Patent No. 6040980) and Liu (US Patent No. 6707672) all disclose similar retention mechanisms used to toollessly connect an electronic device to a holder member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached at (571) 270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        

/ADRIAN S WILSON/             Primary Examiner, Art Unit 2841